Citation Nr: 0022201	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-13 982	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


FINDINGS OF FACT

1.	The veteran in this case had recognized service from 
November 1941 to September 1942, and from March 1945 to May 
1946; he was a prisoner of war of the Japanese government 
from April to September 1942.

2.	On August 18, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Manila Regional Office 
that the veteran died on August [redacted], 2000.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
                J.F. GOUGH
	Member, Board of Veterans' Appeals

 



